Citation Nr: 0722463	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-23 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of heat 
exhaustion. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A.K. Whitehead, Law Clerk


INTRODUCTION

The veteran served on active duty in the Air Force from March 
1988 to March 1990.  He was also a member of the West 
Virginia and Virginia Army National Guard from April 1987 to 
August 2000. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In May 2004, to support his claim, the veteran 
testified at a hearing at the RO in New Orleans, Louisiana, 
before a Decision Review Officer (DRO).  A transcript of the 
hearing is included in the record. 

The Pittsburgh, Pennsylvania VA RO now has jurisdiction over 
the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

A January 2006, line of duty determination shows that the 
service department found the veteran to have sustained a heat 
injury during a patrol exercise at annual training in June 
1998.  The veteran was noted to have been on active duty for 
training at the time of the injury, and the injury was found 
to have been in the line of duty.

The veteran has reported that since that injury he has 
experienced a number of symptoms including reduced 
concentration, and increased levels of fatigue and 
sensitivity to heat.  The veteran is competent to report a 
continuity of symptomatology and current symptomatology.  
Barr v. Nicholson, No. 04-0534, 2007 WL 1745833, at *4 (U.S. 
Vet. App.) (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994)). 

An examination, is necessary to determine whether he has 
current residuals of the in service heat injury. 

In a statement dated in August 2005, the veteran indicated 
that he was submitting evidence including "a new response to 
my general physical, Dr. Andrew Gibson."  This evidence does 
not appear in the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to submit any evidence 
in his possession showing treatment for 
residuals of heat exhaustion, including 
the evidence referred to in his August 
2005 statement.  In the alternative he may 
authorize VA to obtain treatment records 
on his behalf.

2.  Afford the veteran the veteran an 
examination to determine whether he has 
any current residuals of heat exhaustion.  
The examiner should provide an opinion as 
to whether any current disability, as 
likely as not is the result of the episode 
of heat injury in June 1998.  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

To the extent possible, the examiner 
should be provided with pertinent 
information in the claims folder.

3.  If any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case (SSOC).  Then, if otherwise in 
order, return the claims folder to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

